DETAILED ACTION
This Office Action is in response to the application 16/696,462 filed on November 26th, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/08/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15, 18 and 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claims 1, 18 and 20; claims 1, 18 and 20 are/is rejected under 35 USC 101 because the claims are/is directed to an abstract idea without being integrated into a practical application nor being significantly more.
The claims reciting the limitations “generat[ing] one or more protocol-agnostic identity claim policies,” “apply[ing] at least one of the one or more identity claim policies,” “determin[ing] the identity authentication protocol” and “configur[ing] one or more identity claims of the corresponding application” are directed to an abstract idea as the claims recite mental processes. Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional element(s) (i.e., a computer system).  However, said additional element is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating/applying/determining/configuring) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional element, said element taken individually or as a combination, do not result in the claim 
Regarding claims 2-15; claims 2-15 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.
Regarding claim 1; claim 1 calls for computing system; however, the body of the claim does not positively recite any hardware element. As recited in the body of the claim, the claimed system contains “one or more processors” and “one or more computer-readable medium.” There is no further discussion in the specification (par. 0087) regarding the claim ‘support that is readable by a computer.’ Broadly interpreted, the claim can be any means that include propagate and transmission signals, which are non-eligible subject matter under 35 U.S.C. 101. Regarding the claim a processor, one of ordinary skill in the art would understand that a “processor” could be a software processor (See “The Authoritative Dictionary of IEEE Standards Terms,” Seventh Edition, published in 2000). Because the elements of claim 1 are interpreted as merely software and the claim lacks any physical device or machine, the claim is directed to non-statutory subject matter. It is suggested that 
Regarding claims 2-15; claims 2-15 do not recite any hardware element to resolve the issue in the independent claim 1. Therefore, claims 2-15 are also non-statutory under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sastry et al. (Sastry), U.S. Pub. Number 2013/0332984.
Regarding claim 1; Sastry discloses a computing system comprising:
one or more processors (par. 0088; fig. 6; one or more central processing unit(s) (CPUs) 602.); and
one or more computer-readable media (par. 0089; fig. 6; a computer-readable storage media reader 612.) having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform a method for protocol-agnostic configuring an identity claim policy that is to be applied to an application according to one of a plurality of identity authentication protocols (pars. 0050-0051; fig. 3; enforcing authentication and authorization at PDP for multiple protocols; service type rules defined in canonical form; authentication and authorization rules that are to be applied to the protocol defined by the NAC framework the client supports.):
generating one or more protocol-agnostic identity claim policies (par. 0051; service type rules are specified in canonical form.); and
applying at least one of the one or more identity claim policies to one or more applications (par. 0051; the application being the exchange at the client; the required identity claims are determined: “select the service type for the remainder of the exchange; the service type specifies the authentication and authorization rules that are to be applied, such as what credentials to check for authentication, whether one or two factor authentication is necessary, what client attributes are needed for the policy decision”.), each of the one or more applications implementing a particular identity authentication protocol that is one of the plurality of identity authentication protocols (par. 0051; the client communicates in a specific NAC protocol to negotiate access to the network, e.g., CNAC, NAP, RADIUS, TACACS+, SOAP.), the applying the at least one identity claim policy comprising: for each of the one or more applications, determining the identity authentication protocol that is implemented by the corresponding application (par. 0051; the attributes from the initial exchange are passed by protocol terminator to policy subsystem 311, hence protocol-specific attributes.); and
based on the determined identity authentication protocol, construing one or more identity claims of the corresponding application that corresponds to the at least one identity claim policy (par. 0051; the policy subsystem selects the service type from the attributes, the service type defined in canonical form specifies the authentication and authorization rules that are to be applied, such as what credentials to check for authentication, whether one or two factor authentication is necessary, what client attributes are needed for the policy application, specific to the authentication protocol supported by the client, are construed.).
Regarding claims 2-15; Claims 2-15 depend from independent claim 1. Therefore, claims 2-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sastry.
Regarding claim 18; Claim 18 is directed to a method which has similar scope as claim 1. Therefore, claim 18 remains un-patentable for the same reasons.
Regarding claim 20; Claim 20 is directed to a computer program product which has similar scope as claim 1. Therefore, claim 20 remains un-patentable for the same reasons.

Allowable Subject Matter
Claims 16-17 or 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436